Citation Nr: 0522811	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  98-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for herniated nucleus 
pulposus.

2. Entitlement to service connection for degenerative 
joint disease of bilateral knees.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from February 1967 to August 
1970, including service in the Republic of Vietnam. His 
medals and decorations include the combat action ribbon and 
Republic of Vietnam Cross of Gallantry with palm and frame. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2000, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge. A 
transcript of that hearing is of record. 

In an October 2000 decision the Board denied the claims on 
the bases that they were not well grounded, and that the 
veteran clearly and unmistakably had a pre-existing bilateral 
knee disorder which was not aggravated during service. The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court). In July 2003, 
the Court issued an Order vacating the Board's October 2000 
decision and remanding the matter to the Board for compliance 
with the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100 et. seq. (West 2002). In 
April 2004, the Board remanded the case for further 
development. 

The issue of service connection for herniated nucleus 
pulposus (HNP) is addressed in the decision below. The issue 
of entitlement to service connection for degenerative joint 
disease of bilateral knees will be addressed in the remand 
following the order section of the decision.


FINDINGS OF FACT

1.  All notification and indicated evidential development 
pertinent to the issue decided herein have been completed.

2. Herniated nucleus pulposus was not present in service, or 
for many years thereafter, and there is no evidence showing 
it to be related to military service, or to a service-
connected disability.


CONCLUSION OF LAW

Herniated nucleus pulposus was not incurred in or aggravated 
by service 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and the regulations 
implementing it are applicable to the veteran's claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

The Board notes that the veteran and his attorney were 
advised through a VCAA letter dated in May 2004, of the 
evidence required of the evidence and information necessary 
to substantiate his claim, the specific information required 
from him to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that he should submit if he did 
not desire VA to obtain the evidence on his behalf. Although 
VA has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for the VA to obtain such evidence. 
The Board is satisfied that the veteran was on notice of the 
fact that he should submit any pertinent evidence in her 
possession. Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). The Board also notes in accordance with 
38 U.S.C.A. § 5103(a) and Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004), the RO provided the initial notice required 
under the VCAA and subsequently readjudicated the veteran's 
claim.

The record also reflects that the veteran's service medical 
records and all post-service medical evidence identified by 
the veteran have been obtained. The case was remanded in 
April 2004 for further development and re-examination. In 
addition, the veteran has been afforded appropriate VA 
examinations in August 2004 and April 2005. Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim. 
The Board is also unaware of any such evidence. Accordingly, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations. 

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant yet another remand 
and further delay of the appellate process. See Bernard v. 
Brown, 4 Vet. App. 384 (1993). Accordingly, with regard to 
the issue decided herein, the Board is satisfied that no 
further development of the record is required.

II.  Factual Background

The veteran essentially contends that constant heavy lifting 
of a mortar base and other strenuous duties while on combat 
duty in service lead to his HNP. The veteran has a current 
diagnosis of HNP rendered in the 1995 or 1996 subsequent to a 
work-related injury. 

Service medical records are totally devoid of any report or 
clinical finding of a low back condition. Significantly, 
there was no reference to back pain at the time of service 
separation in August 1970, the spine was found to be normal, 
and the veteran reported no pertinent complaints. As such, 
the veteran's service medical records do not affirmatively 
establish a chronic low back disability which had its onset 
during his military service.

Post service evidence of record consists of VA and private 
treatment records, which together cover the period from 1995 
to 2005. Of some significance is a September 1995 statement 
from a private physician, Dr. Braicu, showing restriction in 
lifting excess of 40 pounds. Also of record is an October 
1995 Certificate of Physician to the veteran's employer, a 
courier express company, which shows chronic back pain and 
chronic disc disease. A Workers Compensation Report of Injury 
shows low back strain injury on October 1995.  The form 
reflects that the veteran had worked at the courier company 
since 1983, with duties requiring the lifting of heavy 
objects. A January 1996 MRI of the lumbar spine showed 
impression of degenerative disc changes and bulging disc at 
L4-5 and L5-S1. 

January 1997 Workers Compensation treatment records reflect 
private treatment by Dr. Braicu for chronic disc disease and 
low back pain. An April 1997 treatment report by Dr. Chung 
for a knee injury reflects a past medical history of 
herniated lumbar disc on the right in 1996. He was reportedly 
treated conservatively and released from care with lifting 
restrictions. Dr. Chung noted that the veteran had worked 
from 1983 for a courier express company, and was currently 
working as a security guard. 

In July 1997, the veteran filed a claim for herniated disc 
disease. In a December 1997 rating decision the RO denied the 
claim on the basis that the claim was not well grounded. On 
appeal, the Board denied the claim, finding the disability 
too remote to service, and no link between the disability and 
service. On appeal, the Court vacated and remanded the 
decision to the Board. In April 2004, the Board remanded the 
decision to the RO for further development. 

At a videoconference hearing in May 2000, the veteran 
testified before the undersigned to the effect that he had 
aches and pains in his back in service. He related that as a 
heavy weapons specialist he was required to carry heavy 
machine guns or a mortar plate base that weighed in excess of 
90 pounds, and that his back hurt at times while on combat 
duty, but he was out in the field and did not seek treatment. 
He denied back problems prior to service, or any traumatic 
injuries during service, and denied receiving any treatment 
for back complaints. He believed that his back disorder built 
up over a period of several years, and he began having back 
problems only about five years prior. Although he felt he 
might have had back pains prior to diagnosis with herniated 
nucleus pulposus, it was not until the 1990's that he was 
diagnosed and treated for HNP while employed at a courier 
service. 

In a June 2004 evaluation statement, the veteran's private 
physician, a Diplomate of the America Board of Ambulatory 
Medicine, indicated that he found no records of back injuries 
or recurrent pains while in military service, but there was a 
high traumatic exposure of the locomotor and general 
muscular-skeletal system while on combat duty in Vietnam. The 
physician noted that at the time of the "Pony Express 
related back injury" the veteran already had preexistent 
degenerative changes in the spine. The physician concluded 
that the veteran "owes a lot of his condition today to any 
prior intensive physical exposure, of sustained duration, 
therefore to his combat duty."

On August 2004 VA examination, the examiner noted that the C 
file had been reviewed, and that a diagnosis of HNP had been 
rendered in the 1990's. The examiner opined that the 
veteran's low back pain is lumbar strain and his HNP is not 
at least as likely as not (less than 50%) related to his 
military service. The examiner noted evidence of work-related 
HNP in 1996 that resulted in a weight lifting restriction, 
and opined that  it was more likely that the problems with 
the back were due to some other cause such as the aging 
process, wear and tear, or other injuries sustained after 
service. The examiner noted that the opinion was based on the 
evidence in the C file, the history and physical, and x-ray 
studies on examination, and offered a rationale that there 
was no record of injury or treatment for back pain or HNP in 
service.

The veteran also submitted various excerpts from medical 
texts and treatises in support of his claim.

The RO requested another opinion by a different VA examiner 
in April 2005. The examiner noted review of the C file and 
all evidence of record. The examiner indicated that no 
service medical records validated the veteran's claims of in-
service back disability. After a discussion of all of the 
evidence of record, including a discussion of findings in the 
evaluations by all private and VA physicians, the examiner 
opined that it is not at least as likely as not that the 
veteran's low back condition, occurring twenty five years 
after discharge from service, is related to military service, 
and that it was likely that the veteran's low back condition 
was related to his employment or other activities after 
military service, including a workers' compensation injury. 

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the present case the veteran does not contend that the 
current HNP began in service, but that it is related to the 
rigors of combat duties in service. He denies receiving any 
back trauma in service or post-service until a herniated disc 
injury in 1995.

There is one private and two VA opinions addressing the 
etiology of the veteran's current low back condition. A June 
2004 private physician indicated that he first evaluated the 
veteran after a work-related injury, which has been 
identified in the record as occurring in 1995, many years 
after separation from service. Although he noted review of 
the medical records, and indicated finding degenerative 
changes in the spine at the time of the accident, he also 
observed that there was no evidence in the service medical 
records of back injuries or treatment. The physician opined 
that the veteran "owes a lot of his condition to prior 
intensive physical exposure", and the Board finds this 
opinion vague and speculative. Further, it fails to utilize 
the requisite standard for determining a nexus to service, 
and does not address the lack of symptoms in service and post 
service. The opinion also assumes trauma to the back during 
combat duties in service based on the veteran's subjective 
assertions which are unsubstantiated by the objective 
evidence of record. Thus, this opinion is not entitled to 
great weight.

Conversely, two VA examiners in August 2004 VA examination, 
and April 2005 opinion, consistently found that the current 
HNP disability was unrelated to service, noting the absence 
of any back pathology during service, or after service for 
over 25 years, and the presence of intervening work-related 
back injuries substantiated by the objective medical evidence 
of record. The August 2004 opinion was conducted with a 
physical examination, and both opinions involved full review 
of the C file and medical records. The Board finds the VA 
opinions are consistent with the objective medical evidence 
of record, are probative of the issue on appeal, and are 
entitled to great weight. Accordingly, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection for HNP.

The veteran's statements and testimony have also been 
considered, however, as a layman, he is not competent to 
offer a medical opinion. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for herniated nucleus pulposus is denied.


REMAND

In its April 2004 remand, the Board requested VCAA 
development, to include re-examination and opinion as to the 
etiology of the veteran's disability, to include the issue of 
whether a pre-existing disability was aggravated during 
service, and whether any current knee disability is 
etiologically related to the veteran's military service. 

The Board notes that two VA opinions dated in August 2004 and 
April 2005, both done with detailed review of the C file and 
medical records, contain conflicting findings as to the 
etiology of the veteran's disability. The Board finds remand 
necessary to resolve the conflict in these opinions as to 
etiology of the disability. 

Additionally, the April 2005 VA opinion failed to address the 
question of aggravation of a pre-existing knee disability as 
requested by the Board's remand instructions. 

The Board notes that a private opinion of record from a 
physician who treated the veteran for his back injury, and 
the August 2004 VA opinion, both relied upon the veteran's 
reports of rigorous duties during a one-year period of combat 
duty in Vietnam. Although the veteran received the combat 
action ribbon, the actual periods of combat duty have not 
been verified. Efforts should be made to obtain the veteran's 
service personnel records for clarification of all 
assignments to combat duty. 

Finally, there has been a change to 38 C.F.R. § 3.304 
concerning the presumption of soundness, along with a 
precedent opinion of the VA General Counsel.  See VAOPGCPREC 
3-2003 (July 16, 2003).  To the extent pertinent, these 
provisions should initially be applied by the RO so as to not 
violate any due process provisions.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  In any event, the RO should 
undertake appropriate development to 
obtain a copy of the veteran's military 
service personnel file from the 
appropriate depository of records, for 
clarification of his periods of combat 
assignment in Vietnam

2.  The claims file should then be 
returned to the physician who provided 
the April 2005 VA opinion for preparation 
of an addendum. If that physician is no 
longer available, the RO should arrange 
for another physician with appropriate 
expertise to review the claims folders, 
and to note such review in the 
examination report.  Thereafter:

(a) Based on review of the claims file, 
including the service medical records, 
service personnel records, and all post-
service medical records, as well as prior 
conflicting opinions, the physician is 
asked to render an opinion resolving the 
conflict to the etiology of the current 
diagnosis of degenerative joint disease 
of bilateral knees.

(b) The examiner should specifically 
address the issue of aggravation of any 
pre-existing disability during service, 
and specifically comment on the medical 
significance, if any, of the absence of 
any evidence of knee pathology during and 
after service until the 1990's. The 
examiner should provide adequate bases 
and rationale for any relationships found 
among the pre-existing 
hypermobile/dislocation patellar 
disability, the veteran's period of 
service, and the current diagnosis.

3.  The RO should ensure that all other 
development has been conducted and 
completed in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
claim for service connection for 
degenerative joint disease of bilateral 
knees based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria, including, as 
applicable, the GC Opinion cited above and 
the new regulatory provisions. If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the issue 
should be returned to the Board, following 
completion of the usual appellate 
procedures.

By this remand the Board intimates no opinion as to any final 
outcome warranted.
No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


